Citation Nr: 1723275	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  05-32 505A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a compensable rating for service-connected bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Don Haddix, agent, pursuant to 38 C.F.R. § 14.630.


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1968 to May 1970, including service in the Republic of Vietnam. 
As reflected in correspondence of record and a VA Form 21-22a signed in June 2008, the Veteran designated a prison chaplain with power of attorney to represent him in accordance with 38 C.F.R. § 14.630.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In October 2008 and May 2015, the Board remanded the issue for further evidentiary development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has been in the Arkansas Department of Corrections' (ADOC) custody since February 1998 and is serving three, forty-year terms and three life terms in prison.  In an October 2008 remand, the Board directed the AOJ to attempt to obtain the Veteran's ADOC medical records and attempt to schedule an in-prison audiological examination.  In a May 2015 remand, the Board directed the AOJ to contact the ADOC prison officials where the Veteran is incarcerated to determine if the Veteran could be transported to a VA facility for an audiological examination or if the Veteran could be examined at the prison.  The AOJ has associated the Veteran's ADOC medical records and attempted to secure the Veteran an audiological examination at a VA facility and at the prison.  A review of the evidence of record reveals that the closest Veterans Health Administration facility to the Veteran is in Memphis, Tennessee, but the ADOC refuses to transport the Veteran across state lines.  See June 2003 SHARE Print Screen.  Additionally, the Veteran cannot be examined at a VA facility in Arkansas and he cannot be provided an audiological examination in prison by VA personnel, a prison medical provider, or a fee-based provider.  An email sent in February 2017 by the RO's chief of compensation and pension states, "the [ADOC] will not transport a prisoner to our facility for an exam, and the prison system does not have a place to conduct the requested exam.  Until the ADOC changes its policy, we can never complete a . . . [h]earing [l]oss [examination] on an incarcerated Veteran."  See February 2017 Email.  This email demonstrates that VA was unable to provide the Veteran an examination at its facility in Arkansas and an audiological examination at the prison is not possible.  Thus, the Board finds there has been substantial compliance with its prior remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

However, the Veteran had audiological examinations completed by a private outpatient facility in June 2014 and March 2015.  The Veteran's right and left ear measurements at 1000, 2000, 3000, and 4000 Hertz for the June 2014 examination were, respectively, 15 and 70, 65 and 75, 70 and 90, and 65 and 90 decibels.  The Veteran's right and left ear measurements at 1000, 2000, 3000, and 4000 Hertz for the March 2015 examination were, respectively, 15 and 55, 65 and 75, 70 and 90, and 65 and 90 decibels.  The June 2014 and March 2015 audiological examinations do not include a controlled speech discrimination test (Maryland CNC).  Nonetheless, an audiologist's review of these results could help the Board determine if the Veteran is entitled to a compensable rating.    

Accordingly, the case is REMANDED for the following action:

1. Take appropriate action to obtain any treatment records relating to treatment or audiometric testing for hearing loss from the ADOC from June 2016 to the present.

2.  After completing the development in item 1, send the Veteran's claims file (with the June 2014 and March 2015 audiological examinations) to an audiologist to determine the current nature and severity of his bilateral hearing loss.  The audiologist must review the Veteran's claims file, with particular attention to the June 2014 and March 2015 audiological records.  The audiologist is requested to provide commentary as to the reliability of those findings for VA rating purposes.  Additionally, the audiologist is requested to comment on the nature and extent of any impairment of social and/or occupational functioning due to hearing loss that would be expected given the degree of severity of the disability found.  

The reviewing examiner should provide a complete rationale for any opinion(s) rendered.  If the reviewing examiner cannot provide the requested opinion(s) without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Then, the case must be readjudicated, with consideration of the applicability of 38 C.F.R. § 3.321(b)(1) depending on the audiologist's opinions.  If the determination is less than fully favorable, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B (West 2014).


_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




